OPINION of the Court, by
Ch, J. Borra.-
The jury were sworn in this case to try the issue, and found a verdict for the defendant; upon which judgment was given, when there appears to have beerr-no plea filed or issue joined in the cause. This was clearly erroneous; for as the plaintiff had shewn a good cause of action in his declaration, which was neither denied nor avoided by any matter alleged on the part of the defendant, it was not only improper to swear the jury to try the issue, but equally so to enter a judgment upon their verdict for the defendant.
The judgment must therefore be reversed with costs, and the cause remanded for new proceedings to he had.